Citation Nr: 1523315	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  07-13 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the right knee.  

3.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the left knee.  

4.  Entitlement to a compensable initial rating for dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from July 2003 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the pendency of this appeal, jurisdiction of this claim has been transferred to the RO in St. Petersburg, Florida.  

In January 2011, March 2013, and February 2014, these issues were remanded for additional development.  To the extent possible, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).   


FINDINGS OF FACT

1.  A current thoracolumbar spine disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease or injury.  

2.  During the entire pendency of this appeal, the Veteran's chondromalacia of the right knee is manifested by extension to 0 degrees, flexion greater than 60 degrees, and no instability or subluxation of the knee joint.  

3.  During the entire pendency of this appeal, the Veteran's chondromalacia of the left knee is manifested by extension to 0 degrees, flexion greater than 60 degrees, and no instability or subluxation of the knee joint.  

4.  During the entire pendency of this appeal, the Veteran's dermatitis has affected less than 5 percent of her total body area or total exposed body area, has not required treatment with systemic therapy such as corticosteroids or immunosuppressive drugs, and has not resulted in any disfigurement.


CONCLUSIONS OF LAW

1.  A thoracolumbar spine disorder was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  An initial evaluation in excess of 10 percent for chondromalacia of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2014).  

3.  An initial evaluation in excess of 10 percent for chondromalacia of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2014).  

4.  A compensable initial rating for dermatitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.118, Diagnostic Codes 7800-13 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to her in the form of September 2006, January 2007, February 2008 and January 2011 letters which informed her of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions she needed to undertake; and how VA would assist her in developing her claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the disability ratings assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in June 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

With regard to the Veteran's service connection claim for a back disorder, she was recently scheduled for a VA medical examination in December 2014.  She did not, however, report for her scheduled examination and has not provided a reason for her absence.  Courts have held that "[t]he duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the present case, as the Veteran has both failed to report to her scheduled examination and failed to provide a reason for her absence, VA's duty to assist her in the development of this matter is met.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection - Back Disorder

The Veteran seeks service connection for a back disorder.  She asserts she first injured her back during active duty service, and has had chronic back pain since that time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

In September 2004 during active duty service, the Veteran sought treatment for pain in the upper right side of the back.  She reported falling approximately 4 feet and landing on her right buttock.  Pain was reported in the neck and right shoulder regions.  Tenderness to palpation of the back and muscle spasm were noted on physical evaluation.  A thoracic strain was diagnosed.  She was given medication and told to rest.  

The Veteran again reported pain of the upper back and neck in October 2004.  She reported some relief following her September 2004 complaints of back pain.  Currently, her pain was in the upper back and neck area.  On physical examination, she was in no apparent distress, but reported pain to palpation of the mid back.  A trapezius strain was diagnosed and she was given medication.  Stretching exercises were also recommended.  

No abnormalities of the spine were noted on the July 2006 service separation examination.  On a concurrent report of medical history, the Veteran did not address the question regarding recurrent back pain or any back problems.  

In March and April 2007, the Veteran reported ongoing pain of the neck and shoulders, especially on the right.  A muscle spasm of the right shoulder was diagnosed.  

On VA examination in October 2006, she reported injuring her neck as the result of a fall in service in 2004.  The initial diagnosis was a muscle spasm, and she was given Tylenol.  She reported resolution of this injury.  Currently, she experienced occasional neck pain, for which she used over-the-counter medications.  She denied any current pain, "continued complaints," or other impairment of the lumbar spine.  On physical evaluation, her range of motion of the lumbosacral spine was within normal limits and no impairment of strength or neurological response was noted.  X-rays indicated mild scoliosis of the lumbosacral spine.  The final diagnosis was of mild scoliosis of the lumbosacral spine.  

On VA examination in July 2007, the Veteran denied ever having any symptoms of the low back; instead, she reported pain of the neck and shoulder regions.  She denied any "low back pain whatsoever" and reported "no flare-ups of the lumbar spine."  Upon discussion with and physical examination of the Veteran, the examiner concluded "there is no low back condition."  

As an initial matter, the Board notes the Veteran has already been granted service connection for a chronic neck strain.  Thus, her service connection claim for a back disability will be considered as specific to the thoracolumbar spine.  Additionally, as noted above, VA has attempted on several occasions to schedule the Veteran for a VA examination to determine the etiology of any current back disability.  She has not, however, reported for her scheduled examinations, and has not provided an explanation for her absences.  As such, the Board must decide the pending claim in light of the evidence of record.  See 38 C.F.R. § 3.655(b).

After considering the totality of the evidence, the Board finds service connection for a back disorder is not warranted.  While the Veteran complained of and was treated for back pain in service, these complaints appear to have been acute and transitory.  The findings in service were muscular in nature, and did not appear to involve the bony processes of the thoracolumbar spine, as her complaints chiefly involved her neck and shoulders.  Additionally, the Veteran did not report any back pain or other symptomatology of the spine for the remainder of service or on the July 2006 service separation examination, when no abnormalities of the back were noted.  This period between October 2004 and July 2006 without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, when the Veteran's claim was presented to VA examiners in October 2006 and again in July 2007, she denied any current or chronic low back disorders.  While the October 2006 VA examination resulted in a diagnosis of mild scoliosis, such a diagnosis was neither noted during service nor during a subsequent VA examination in July 2007.  Additionally, post-service VA outpatient treatment records are negative for any diagnosis of scoliosis.  Based on this evidence, the Board must conclude that scoliosis or any other disorder of the thoracolumbar was not incurred in service, and that no such disorder became chronic therein.  Additionally, arthritis of the spine did not manifest to a compensable degree within a year thereafter.  

The Veteran has herself asserted a current thoracolumbar spine disorder began during service and has been chronic since that time.  She has stated that when she reported no current back disorders in October 2006 and July 2007, she meant no current symptoms at that time, but that she has had intermittent back pain since service.  Nevertheless, the Veteran is not competent to assert onset of a thoracolumbar spine disorder in service, or to offer etiological evidence.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's and other lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Diagnosing and determining the cause of orthopedic disabilities requires interpretation of symptoms, knowledge of orthopedic medical practice, and other specialized expertise and training.  Such has not been demonstrated by the Veteran in the present case.  

Lay testimony on the etiology of a current diagnosis of an orthopedic disorder is not competent in the present case, because the Veteran is not competent to diagnose an orthopedic disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While she is competent to testify regarding such observable symptomatology as back pain, such assertions of in-service symptomatology do not equate to a diagnosis.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record in the present case.  Furthermore, the Veteran has not asserted that she is reporting the opinion of a competent expert as told to her, and her lay assertions have not later been affirmed by a competent expert.  

Based on the in-service and post-service medical treatment reports and the other competent evidence of record, the Board finds the preponderance of the evidence to be against the claim of service connection for a thoracolumbar spine disorder.  The Veteran was not diagnosed with a current thoracolumbar spine disorder during service, and various VA examiners have found no evidence of a link between service and any current thoracolumbar spine diagnoses.  The Veteran has also not manifested degenerative disc disease of the thoracolumbar spine to a compensable degree within a year of service separation.  Thus, service connection on any basis for a thoracolumbar spine disorder must be denied.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a thoracolumbar spine disability, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

III.  Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

a. Chondromalacia of the Right and Left Knee

The Veteran seeks increased initial ratings in excess of 10 percent for chondromalacia of the left and right knees.  She has been awarded separate compensable ratings of 10 percent under Diagnostic Code 5260 for these disabilities.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2012).  

In adjudicating the present claim, the Board has also considered VA General Counsel Opinion (VAOPGCPREC) 23-97, which interprets that in certain cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability, provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257; see also VAOPGCPREC 9-98.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which interprets that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint if both extension and flexion of the knee are impaired to a compensable degree.  VAOPGCPREC 9-2004 (2004).  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against initial ratings in excess of 10 percent each for the Veteran's chondromalacia of the right and left knees.  On VA examination in October 2006, she reported chronic bilateral knee pain.  On range of motion testing, she had flexion to 128 degrees, with pain, and extension to 0 degrees.  No additional limitation of motion was noted to result from pain, pain with use, fatigability, weakness, or lack of endurance.  She denied any surgery, injections, physical therapy, or use of assistance devices involving the knees.  On physical evaluation, both knees were stable bilaterally to anterior, posterior, varus, and valgus stresses, and Lachmann's sign was negative.  Grade 2 moderate crepitus was present, however.  X-rays of the knees were negative bilaterally.  While the Veteran has also reported bilateral knee pain on subsequent VA outpatient treatment, the clinical records of such treatment do not reflect objective findings different than those noted herein.  

Because the Veteran had flexion of both knees in excess of 30 degrees, the next higher evaluation of 20 percent under Diagnostic Code 5260 is not warranted.  Additionally, because the Veteran had extension to 0 degrees bilaterally, a separate compensable rating under Diagnostic Code 5261, for limitation of extension is also not warranted.  

The Board has also very carefully considered the provisions for painful motion under 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, although 38 C.F.R. § 4.59 notes it is the intent to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating, the Court further explained that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  During the VA examination, the Veteran was explicitly tested for the effect of pain and demonstrated that she was able to perform repetitive-use testing and showed no additional limitation of motion following such testing.  See 38 C.F.R. § 4.59 (indicating that the "joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight bearing, and if possible with the range of the opposite undamaged joint."); Burton, 25 Vet. App. at 4 (noting that "4.59 provides guidance for noting, evaluating, and rating joint pain.").  In fact, the examiner specifically noted there was no additional limitation of motion due to pain in the knees.  Thus, an initial rating in excess of 10 percent for either knee is not warranted on that basis.  

Overall, the VA examination report and outpatient treatment notes of record have considered the effects of painful motion, repetitive motion, and flare-ups.  None of the records noted additional functional loss to a compensable degree following repetition.  The Veteran is currently in receipt of a 10 percent evaluation for each knee based upon the complaints of pain on motion.  Without any evidence of additional functional loss, an increased evaluation based solely on pain is not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260-61; DeLuca, 8 Vet. App. at 202 (1995); Mitchell, 25 Vet. App. at 32.  

As noted above, separate evaluations may be warranted for instability or subluxation of the knee joint.  In this regard, the Veteran has consistently complained of pain and weakness of the knees throughout the appeal period.  The Veteran is competent to describe such symptoms, and the Board finds her assertions to be credible, as his description of symptoms has been consistent throughout the pendency of this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

Considering the record as a whole, however, the Board finds the preponderance of the evidence, both lay and medical, to be against separate compensable ratings for instability or subluxation of either knee.  Although the Veteran reported that her knees give out on occasion, the record does not objectively reflect any instability.  The VA examination performed in October 2006 included multiple tests to check for instability and all of the tests were normal.  As was noted earlier herein, the Veteran was scheduled multiple time for examinations, but she did not attend any. 

The Board also considered whether compensable evaluations were warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of either knee to warrant a compensable rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; and, no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula.  Furthermore, there is no x-ray evidence of involvement of two or more major or minor joint groups with occasional incapacitating exacerbations to warrant an increased evaluation under Diagnostic Code 5003.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether staged ratings are appropriate.  In the present case, the Board finds the symptoms have been relatively constant throughout the appeal period, and as such, staged ratings are not appropriate.  Entitlement to extraschedular evaluations will be considered below.  

In conclusion, the preponderance of the evidence is against the award of initial ratings in excess of 10 percent each for the Veteran's chondromalacia of the right and left knee.  As a preponderance of the evidence is against the award of increased evaluations, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

b. Dermatitis

The Veteran seeks a compensable initial rating for her service-connected dermatitis.  This disability is currently rated as noncompensable under Diagnostic Code 7806, for dermatitis.  

Diagnostic Code 7806, for dermatitis or eczema, provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a noncompensable evaluation is warranted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board acknowledges that the subsections of 38 C.F.R. § 4.118 that pertain to scars have been revised effective October 23, 2008, during the pendency of this appeal.  The Board also observes, however, that the primary skin codes pertinent to this issue were not substantively changed by the October 2008 revisions, and those revisions need not be further considered here.  

On VA examination in October 2006, the Veteran reported intermittent outbreaks on the skin of her face.  She reported using such medications as Proactiv, Neutrogena, and tetracycline at various times for her outbreaks.  She denied using corticosteroids or other immunosuppressive drugs, however.  On physical examination, the Veteran had multiple papular hyperpigmented lesions scattered over her face.  Multiple macular hyperpigmented lesions measuring 3-4mms were also present scattered over her cheeks.  Otherwise, the examiner noted no frank scarring or disfigurement involving the head, face, or neck.  Overall, the Veteran's skin condition involved approximately 2.3 percent of the exposed portion of her body and less than 1 percent of the total body surface.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a compensable rating for the Veteran's dermatitis.  The evidence does not indicate involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs required for a total duration of less than six-weeks during the past 12-month period.  The October 2006 VA examination concluded that the Veteran's dermatitis affected approximately 2.3 percent of the exposed portion of her body and less than 1 percent of the total body surface.  While the VA examiner noted the use of topical medications, the examiner has not indicated the Veteran uses corticosteroids or immunosuppressive drugs.  As such, there is just no evidence of record that the Veteran meets the criteria for a 10 percent evaluation.  

Because the Veteran's dermatitis involves her face, the Board has also considered Diagnostic Code 7800, for skins or other disfigurement of the head, face, or neck.  This Code provides that a 10 percent rating is warranted where there is one characteristic of disfigurement.  The eight characteristics of disfigurement for purposes of evaluation under the above criteria, consist of: scar of 5 or more inches in length, scar of at least one-quarter inch wide, surface contour of the scar is elevated or depressed, scar adherent to underlying tissue, skin hypo or hyperpigmented in an area exceeding six square inches, abnormal skin texture in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six inches square, or indurate and inflexible skin in area exceeding six inches square.  38 C.F.R. § 4.118 , Diagnostic Code 7800.   

In the present case, while multiple macular hyperpigmented lesions were present on the Veteran's cheeks, these measured no more than 3-4mms, less than the six square inches needed for a compensable rating.  The examiner otherwise found no evidence of disfigurement of the face.  

The Board has also considered whether staged ratings are appropriate; however, the Veteran has displayed a similar level of impairment during the pendency of this appeal such that a compensable rating has not been warranted at any time since this claim was initiated.  Overall, the preponderance of the evidence is against a compensable rating for dermatitis, and the benefit of the doubt doctrine is therefore inapplicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

IV.  Extraschedular Consideration

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  See 38 C.F.R. §§ 4.130, Diagnostic Codes 5235-43.  The symptomatology and impairment caused by the Veteran's disabilities of the knees and skin are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such primary symptoms as pain and limitation of motion of both knees and itching and scarring of the skin, and the applicable rating criteria specifically address such contentions.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated that the Veteran's service-connected disabilities of the knees and skin do not prevent all forms of employment.  The evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


ORDER

Service connection for a back disability is denied.  

An initial rating in excess of 10 percent for chondromalacia of the right knee is denied.  

An initial rating in excess of 10 percent for chondromalacia of the left knee is denied.  

A compensable initial rating for dermatitis is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


